DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              VILMA M. WALKER and LORREN G. SOARES,
                            Appellants,

                                    v.

DEUTSCHE BANK NATIONAL TRUST COMPANY, Solely as Trustee for
   Harborview Mortgage Loan Trust Mortgage Loan Pass-Through
                   Certificates, Series 2007-6,
                             Appellee.

                              No. 4D18-2760

                          [December 5, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE 17-16368
(11).

  Vilma M. Walker and Lorren G. Soares, Miramar, pro se.

  Kimberly S. Mello and Joseph H. Picone of Greenberg Traurig, P.A.,
Tampa, for appellee.

PER CURIAM.

  Affirmed. Fla. R. App. P. 9.315(a).

CONNER, FORST and KUNTZ, JJ., concur.


                          *          *          *

  Not final until disposition of timely filed motion for rehearing.